DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "smooth" in claim 5 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Every surface has a roughness value. The claim does not set forth a minimum roughness value, to establish the meaning of “not smooth”. Therefore the scope of the claim is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2 and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim (KR2003-0035738A).
Kim reads on the claims as follows (see Figs. 4a-4f):
Claim 1. A flexible circuit comprising:
a polymer base layer (303) forming an electrode portion (201, Fig. 2), a cable portion (202, Fig. 2), and a bond pad portion (203, Fig. 2), the bond pad portion adapted to connect to an electronic control unit (see Fig. 5b; the portion 203 is capable of being connected as claimed); 
a patterned metal layer on the polymer base layer, including at least one electrode (304a, Figs. 3 and 4f; also see Fig. 5a), at least one bond pad (see pads in Fig. 5b) and at least one trace connecting the electrode to the bond pad; and 
a polymer top layer (305) deposited on the polymer base layer and the patterned metal including at least one opening to expose the electrode; 
wherein a top surface of the polymer base layer is cured1 with the polymer top layer so that the polymer base layer and polymer top layer form a polymer single layer.
Claim 2. The flexible circuit according to claim 1, wherein the polymer base layer and polymer top layer are polyimide (para. [42]) and curing is imidizing the polyimide (see footnote 1).
Claim 5. The flexible circuit according to claim 1, wherein an interface between the polymer base layer and the polymer top layer is not smooth. See rejections under 35 U.S.C. 112(a) and 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee (US5151304).
Kim is deemed to anticipate the claimed invention. However, if Applicant disagrees with the argument presented in footnote 1 above, the claimed invention is nevertheless deemed unpatentable.
Lee teaches a process (see example in col. 6 and the figure) in which polyamic acid is cured to form a crystalline state polyimide. The polyimide surface is converted to polyamic acid (i.e. deimidization) by treating the surface with a base (such as KOH; see col. 5, Ins. 65-68) and then with an acid (HCI; see col. 6, Ins. 1-11). This surface is then converted to amorphous polyimide by imidizing at a lower temperature. Polyamic acid is spin-coated thereon, and the whole layer is cured at 400 degrees C. Alternatively, metal is deposited on the amorphous polyimide, prior to the curing process. Lee therefore teaches a process of improving adhesion between multiple polyimide layers, and between polyimide layers and metal deposited thereon.
Taking into consideration the combined teachings of Kim and Lee, one of ordinary skill in the art would have found it obvious to apply the teachings of Lee when depositing the polyimide layers 303 and 305, and when depositing the metal layer on polyimide layer 303. In particular, it would have been obvious to one of ordinary skill in the art to deposit a polyamic acid layer, cure it at 400 degrees C, thereby forming a polyimide layer 303. Thereafter, following Lee’s wet process and imidizing at low temperature, to form an amorphous polyimide layer which, as should be clear from the discussion thus far, is imidized polyimide .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over i)  Kim in view of Edell (US5476494) and ii) Kim as modified in view of Lee, further in view of Edell.
Regarding i) Kim discloses the claimed invention, except for the limitations of claims 3 and 4. 
Regarding ii) Kim in view of Lee renders obvious the claimed invention, except the limitations of claims 3 and 4.
Edell teaches making a retinal implant 10 having electrodes 28 and traces (see Figs. 3 and 4). The implant is encapsulated in silicone (24), for biocompatibility, the material being soft, and minimizes trauma which structural edges may cause to the retinal surface (see col. 5, In. 47 to col. 6, In. 30). Channels (42) are formed in the silicone material, above the electrodes (28).
In light of these teachings, one of ordinary skill in the art at the time the invention was made would have found it obvious to modify the invention of Kim/Kim in view of Lee by encapsulating in silicone (i.e. soft polymer) the entire implant of Kim/Kim in view of Lee, except in areas that require being exposed, such as directly above electrodes. One of ordinary skill in the art would have found it obvious to do so for .
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over i) Kim in view of Hung (US2003/0195601) and ii) Kim as modified in view of Lee, further in view of Hung.
Kim discloses depositing platinum (see description of Fig. 4b, on page 6), without disclosing the claimed adhesion layers.
Hung discloses forming a platinum electrode on a polyimide substrate (see Fig. 2 and para. [0016]) and teaches providing a titanium layer under platinum, for adhesion purposes, because titanium adheres better to polyimide than platinum (please refer to para. [0016]).
In view of the teachings of Hung, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a titanium layer below the platinum layer, for the same purpose as taught by Hung.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over i) Kim in view of Hung and Kumar (US5118385) and ii) Kim as modified in view of Lee, further in view of Hung and Kumar.
As modified in view of Hung, the process of Kim/Kim and Lee includes a patterned metal layer comprising a titanium adhesion layer below a titanium layer but does not disclose a top titanium layer. 
Kumar is primarily concerned with forming interconnect structures between layers in a multilayer substrate. Referring to Figs. 1-8, substrate 12 is polyimide, as is the layer 40. Rather than forming the circuit patterns of copper, as is conventional in PCB manufacturing for example, Kumar teaches depositing a trilayer 14, comprising a lower chromium layer 16, a copper layer 18, and a titanium layer 20. The role of the chromium layer is to provide adhesion between copper 18 and polyimide 12 (see abstract; see col. 2, Ins. 4-20). The titanium layer is provided in this case to protect the copper from oxidation. However, Kumar also states “either chromium or titanium can be used for the adhesive and/or protective layer” 
Taking into consideration the teachings of the cites references, one of ordinary skill in the art at the time the invention was made would have found it obvious to deposit, over the platinum layer of Kim, an additional titanium adhesion layer, since the cited prior art shows that titanium has improved adhesion to polyimide. Since the trace layer is disposed between polyimide layers, one of ordinary skill in the art would have found it obvious to improve the adhesion between the trace layer and the lower and upper polyimide layers by providing the additional adhesion layers. Moreover, Kim exposes the upper surface of the platinum electrodes. Kumar teaches a similar concept of removing a portion of the upper titanium layer so as to expose the pad. Therefore, the proposed modification is compatible with the process of Kim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the claims are drawn to a product. The process limitation “is cured” is not deemed to result in structure different from that resulting in Kim when the polymer layer 305 is formed on polymer layer 303.